DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2018/0095566 A1) in view of SONG et al (US 2018/0329552 A1).
As to claim 1: Lee discloses an organic light emitting diode display device including a touch sensor (Fig. 1, an organic light emitting diode display device including “a touch sensor Cm”; Abstract, ¶0025-0026), the organic light emitting diode display device comprising: 
a substrate having a plurality of light emitting areas defined therein (Figs. 1, 3, “a substrate 111” having a plurality of light emitting areas defined therein; Abstract, ¶0025-0027); 
a plurality of light emitting elements provided on the plurality of light emitting areas on the substrate (Figs. 1, 3, “a plurality of light emitting elements 120” provided on the plurality of light emitting areas on the substrate; Abstract, ¶0025-0027);
a first encapsulation film covering the plurality of light emitting elements (Fig. 3, “a first encapsulation film 140” covering the plurality of light emitting elements; ¶0035); 
a plurality of color filters provided on the first encapsulation film to respectively correspond to the plurality of light emitting areas (Fig. 5, “a plurality of color filters 192” provided on the first encapsulation film to respectively correspond to the plurality of light emitting areas; ¶0027); 
a plurality of bridge electrodes provided between the plurality of color filters on the first encapsulation film (Fig. 5, “a plurality of bridge electrodes 152b” provided between the plurality of color filters 192 on the first encapsulation film 176; ¶0044); 
a bank insulating film provided on the first encapsulation film to cover the plurality of bridge electrodes and surround the plurality of color filters (Fig. 3, “a bank insulating film 158” provided on the first encapsulation film 176 to cover the plurality of bridge electrodes 152b and surround the plurality of color filters; ¶0043, wherein a touch insulating layer represents a bank insulating film); 
a plurality of touch electrodes provided by being overlapped with the plurality of bridge electrodes on the bank insulating film (Fig. 3, “a plurality of touch electrodes 154b” provided by being overlapped with the plurality of bridge electrodes 152b on the bank insulating film 158; ¶0044); and 
a planarization film covering the plurality of color filters and the bank insulating film and exposing the plurality of touch electrodes (Fig. 3, “a planarization film 176” covering the plurality of color filters and the bank insulating film and exposing the plurality of touch electrodes; ¶0057, wherein a touch barrier layer represents a planarization film), 
wherein at least one of the plurality of touch electrodes is connected to a touch line provided along a side surface of the planarization film (Fig. 3, at least one of the plurality of touch electrodes  154e is connected to “a touch line 156” provided along a side surface of the planarization film; ¶0052),
wherein the bank insulating film includes a plurality of trenches exposing a portion of an upper surface of the first encapsulation film, corresponding to the plurality of light emitting areas (Fig. 3 shows the bank insulating film 158 includes a plurality of trenches exposing a portion of an upper surface of the first encapsulation film 176, corresponding to the plurality of light emitting areas),
wherein the plurality of color filters are disposed in the plurality of trenches (Fig. 3 shows the plurality of color filters 192 are disposed in the plurality of trenches), and 
wherein the plurality of trenches and the plurality of bridge electrodes and the plurality of color filters are disposed on a same plane (Fig. 3 shows the plurality of trenches and the plurality of bridge electrodes 152b including a black matrix and the plurality of color filters 192 are disposed on a same plane).
In the current embodiment, Lee does not expressly disclose the plurality of trenches and the plurality of bridge electrodes and the plurality of color filters are disposed on a same plane. However, Lee, in another embodiment, teaches a bank insulating layer comprises a plurality of trenches, wherein the plurality of trenches, a plurality of bridge electrodes and a plurality of color filters are disposed on a same plane (Fig. 5, “a bank insulating layer 166” comprises a plurality of trenches, wherein the plurality of trenches, “a plurality of bridge electrodes 154b” and “a plurality of color filters 192” are disposed on a same plane, wherein a black matrix is disposed on the top of the bridge electrode). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in the current embodiment by rearranging the black matrix to be disposed on the top of bridge electrodes, such that the plurality of trenches and the plurality of bridge electrodes and the plurality of color filters are disposed on a same plane as taught by the another embodiment of Lee. The motivation would have been in order to provide an organic light emitting display device with a touch sensor to simplify a manufacturing process and reduce manufacturing costs (Lee: ¶0006).
Lee does not expressly disclose the plurality of bridge electrodes are disposed between the plurality of touch electrodes and the first encapsulation film, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes and directly contacts a lower surface of the concave portion. However, Song teaches an organic light emitting diode display device including a touch sensor, wherein the touch sensor comprises a plurality of bridge electrodes are disposed between a plurality of touch electrodes and a first encapsulation film, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes and directly contacts a lower surface of the concave portion (Figs. 1-3, an organic light emitting diode display device including “a touch sensor 140”, wherein the touch sensor comprises “a plurality of bridge electrodes 154b” are disposed between “a plurality of touch electrodes 154e” and “a first encapsulation film 140”, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes 154e and directly contacts a lower surface of the concave portion; ¶0012-0013, 0021-0022, 0044-0049). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to dispose the plurality of bridge electrodes on the encapsulation film, such that the plurality of bridge electrodes are disposed between the plurality of touch electrodes and the first encapsulation film, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes and directly contacts a lower surface of the concave portion as taught by Song. The motivation would have been in order to provides a display device capable of achieving a simplified manufacturing process and reduced costs and prevent deterioration in the aperture ratio due to the first bridge (Song: ¶0006, 0043).
As to claim 2: Lee discloses a contact penetrating the bank insulating film and connecting the touch electrode and the bridge electrode vertically overlapped each other among the pluralities of touch electrodes and bridge electrodes (Figs. 2-3 shows a contact penetrating the bank insulating film and connecting the touch electrode and the bridge electrode vertically overlapped each other among the pluralities of touch electrodes and bridge electrodes).  
As to claim 3: Lee discloses the contact and the touch electrode are integrally provided (Figs. 2-3, the contact and the touch electrode are integrally provided).  
As to claim 4: Lee discloses at least a part of the touch electrode protrudes onto the planarization film (Fig. 3, “a part of the touch electrode 154b” protrudes onto the planarization film 176).  
As to claim 5: Lee discloses the part of the touch electrode is extended onto the planarization film so as to be vertically overlapped with the color filter (Fig. 3 shows the part of the touch electrode 154b is extended onto the planarization film 176 so as to be vertically overlapped with the color filter 192).  
As to claim 7: Lee discloses the color filter and a part of the bridge electrode are in contact with each other (Fig. 5, the color filter and a part of the bridge electrode are in contact with each other).  
As to claim 8: Lee discloses the first encapsulation film includes: a first inorganic film, an organic film, and a second inorganic film sequentially provided on the plurality of light emitting elements (Fig. 3, the first encapsulation film includes:” a first inorganic film 142”, “an organic film”, and “a second inorganic film 146” sequentially provided on the plurality of light emitting elements 120; ¶0035).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2018/0095566 A1) in view of SONG et al (US 2018/0329552 A1), as applied to claim 1 above, and further in view of YUN et al (US 2018/0182821 A1).
As to claim 17: Claim 17 is a dependent claim of claim 1. The prior art Song further discloses claim limitation of the concave portion of the corresponding touch electrode includes a stepped portion overlapping with one of the plurality of bridge electrodes (Fig. 3 shows the concave portion of the corresponding touch electrode 154e includes a stepped portion overlapping with one of the plurality of bridge electrodes 154b). 
Lee and Song do not expressly disclose the concave portion of the corresponding touch electrode includes an upper inclined surface portion contacting an inclined surface of the planarization film, and a lower inclined surface portion contacting an inclined surface of the bank insulating film. However, Yun teaches an organic light emitting diode display device including a touch sensor, wherein the touch sensor comprises a plurality of bridge electrodes and a plurality of bridge electrodes, wherein the concave portion of the corresponding touch electrode includes an upper inclined surface portion contacting an inclined surface of the planarization film, and a lower inclined surface portion contacting an inclined surface of the bank insulating film (Figs. 1-2, 5, an organic light emitting diode display device including “a touch sensor 140”, wherein the touch sensor comprises “a plurality of touch electrodes 152e/154e” and “a plurality of bridge electrodes 152b/154b”, wherein a concave portion of the corresponding touch electrode 154e includes an upper inclined surface portion contacting “an inclined surface of a planarization film 168b”, and a lower inclined surface portion contacting “an inclined surface of a bank insulating film 168a”; ¶0061-0069). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Song to implement a planarization film on the insulating film, such that the concave portion of the corresponding touch electrode includes an upper inclined surface portion contacting an inclined surface of the planarization film, and a lower inclined surface portion contacting an inclined surface of the bank insulating film as taught by Yun. The motivation would have been in order to prevent the generation of spots in the event of degeneration of the organic touch dielectric film and prevent damage to the organic touch dielectric film (Yun: ¶0008). 
  
Claim(s) 9-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2018/0095566 A1), in view of TAKAHASHI (US 2017/0271610 A1), and SONG et al (US 2018/0329552 A1).
As to claim 9: Lee discloses an organic light emitting diode display device including a touch sensor (Fig. 1, an organic light emitting diode display device including “a touch sensor Cm”; Abstract, ¶0025-0026), the manufacturing method comprising: 
providing a plurality of light emitting elements in a plurality of light emitting areas on a substrate (Fig. 3, providing “a plurality of light emitting elements 120” in a plurality of light emitting areas on “a substrate 111”; ¶0025-0026); 
providing a first encapsulation film covering the plurality of light emitting elements (Fig. 3, providing “a first encapsulation film 140” covering the plurality of light emitting elements 120; ¶0035); 
providing a bridge electrode on the first encapsulation film (Fig. 3, providing “a bridge electrode 152b” on the first encapsulation film 140; ¶0044);BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 17/116,595Docket No.: 6665-0150PUS1
providing a bank insulating film on the first encapsulation film, the bank insulating film exposing a part of the bridge electrode (Fig. 3, providing “a bank insulating film 158” on the first encapsulation film, the bank insulating film exposing a part of the bridge electrode 154e; ¶0043-0044); 
providing a plurality of color filters each on the first encapsulation film (Fig. 3, providing “a plurality of color filters 192” each on the first encapsulation film; ¶0043-0044);
providing a planarization film to cover the plurality of color filters and the bank insulating film (Fig. 5, providing “a planarization film 176” to cover the plurality of color filters and the bank insulating film; ¶0057); 
providing a touch electrode on the bank insulating film to be vertically overlapped with the bridge electrode (Fig. 5, providing “a touch electrode 154b” on the bank insulating film to be vertically overlapped with the bridge electrode; ¶0043-0044); and 
providing a second encapsulation film covering the touch electrode and the planarization film (Fig. 3, providing “a second encapsulation film 178” covering the touch electrode and the planarization film; ¶0058), 
wherein the providing of the touch electrode includes providing a touch line together along a side surface of the planarization film (Fig. 3, the providing of the touch electrode includes providing “a touch line 156” together along a side surface of the planarization film), 
wherein the providing of the bank insulating film on the first encapsulation film includes providing a plurality of trenches exposing a portion of an upper surface of the first encapsulation film, corresponding to the plurality of light emitting areas (Fig. 3 shows the providing of the bank insulating film 158 on the first encapsulation film 140 includes providing a plurality of trenches exposing a portion of an upper surface of the first encapsulation film, corresponding to the plurality of light emitting areas), and 
wherein the plurality of color filters are formed by filling the plurality of trenches (Fig. 3 shows the plurality of color filters are formed by filling the plurality of trenches).  
Lee does not expressly disclose the plurality of color filters are formed by filling the plurality of trenches with a pigment in an inkjet method and curing the pigment. However, Takahashi teaches a touch display device comprises a plurality of color filters are formed by filing with a pigment in an inkjet method and curing the pigment (Figs. 23A-23C, a touch display device comprises a plurality of color filters are formed by filing with a pigment in an inkjet method and curing the pigment; ¶0050, 0392, 0521). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to form the plurality of color filter by filing the plurality of trenches with a pigment in an inkjet method and curing the pigment as taught by Takahashi. The motivation would have been in order to provide a light-emitting element including an exciplex that efficiently emits light (Takahashi: Abstract).
Lee and Takahashi do not expressly disclose the plurality of bridge electrodes are disposed between the plurality of touch electrodes and the first encapsulation film, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes and directly contacts a lower surface of the concave portion. However, Song teaches an organic light emitting diode display device including a touch sensor, wherein the touch sensor comprises a plurality of bridge electrodes are disposed between a plurality of touch electrodes and a first encapsulation film, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes and directly contacts a lower surface of the concave portion (Figs. 1-3, an organic light emitting diode display device including “a touch sensor 140”, wherein the touch sensor comprises “a plurality of bridge electrodes 154b” are disposed between “a plurality of touch electrodes 154e” and “a first encapsulation film 140”, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes 154e and directly contacts a lower surface of the concave portion; ¶0012-0013, 0021-0022, 0044-0049). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to dispose the plurality of bridge electrodes on the encapsulation film, such that the plurality of bridge electrodes are disposed between the plurality of touch electrodes and the first encapsulation film, and each of the plurality of bridge electrodes is disposed under a concave portion of a corresponding touch electrode among the plurality of touch electrodes and directly contacts a lower surface of the concave portion as taught by Song. The motivation would have been in order to provides a display device capable of achieving a simplified manufacturing process and reduced costs and prevent deterioration in the aperture ratio due to the first bridge (Song: ¶0006, 0043).
As to claim 10: Lee discloses the providing of the touch electrode includes connecting the bridge electrode and the touch electrode to each other by providing a contact on the bridge electrode exposed by the bank insulating film and providing the touch electrode on the bank insulating film (Figs. 2-3 show the providing of the touch electrode includes connecting the bridge electrode and the touch electrode to each other by providing a contact on the bridge electrode exposed by the bank insulating film and providing the touch electrode on the bank insulating film).  
As to claim 11: Lee discloses the contact and the touch electrode are integrally provided (Figs. 2-3 show the contact and the touch electrode are integrally provided).  
As to claim 13: Claim 13 is a dependent claim of claim 9. The prior arts Lee and Takahashi further disclose claim limitation of theReply to Office Action of July 27, 2021Page 5 of 11 providing of the planarization film includes applying a transparent organic material by an inkjet method so as to cover the bank insulating film and the color filter except an area where the touch electrode is provided (Lee: Figs. 2-3, theReply to Office Action of July 27, 2021Page 5 of 11 providing of the planarization film includes applying a transparent organic material so as to cover the bank insulating film and the color filter except an area where the touch electrode is provided; Takahashi: Figs. 23A-23C, ¶0222). In addition, the same motivation is used as the rejection of claim 13.  
As to claim 14: In the current embodiment, Lee does not expressly disclose the bridge electrode and the color filter are provided on a same plane. However, Lee, in another embodiment, teaches the bridge electrode and the color filter are provided on a same plane (Fig. 5, the bridge electrode 154b and the color filter 192 are provided on a same plane). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Takahashi to rearrange a black matrix on the top of the bridge of touch electrodes, such that the bridge electrode and the color filter are provided on a same plane as taught by the another embodiment of Lee. The motivation would have been in order to provide an organic light emitting display device with a touch sensor to simplify a manufacturing process and reduce manufacturing costs (Lee: ¶0006).
As to claim 15: Lee discloses the color filter and a part of the bridge electrode are in contact with each other (Fig. 5 shows the color filter and a part of the bridge electrode are in contact with each other).  
As to claim 16: Lee discloses the providing of the first encapsulation film includes sequentially providing a first inorganic film, an organic film, and a second inorganic film on the plurality of light emitting elements (Fig. 3, providing of the first encapsulation film includes sequentially providing “a first inorganic film 142”, “an organic film 144”, and “a second inorganic film 146” on the plurality of light emitting elements 120; ¶0035).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2018/0095566 A1) in view of TAKAHASHI (US 2017/0271610 A1), and SONG et al (US 2018/0329552 A1), as applied to claim 9 above, and further in view of YUN et al (US 2018/0182821 A1).
As to claim 18: Claim 17 is a dependent claim of claim 9. The prior art Song further discloses claim limitation of the concave portion of the corresponding touch electrode includes a stepped portion overlapping with one of the plurality of bridge electrodes (Fig. 3 shows the concave portion of the corresponding touch electrode 154e includes a stepped portion overlapping with one of the plurality of bridge electrodes 154b). 
Lee, Takahashi, and Song do not expressly disclose the concave portion of the touch electrode includes a stepped portion overlapping with the bridge electrode, and wherein the concave portion of the touch electrode includes an upper inclined surface portion contacting an inclined surface of the planarization film, and a lower inclined surface portion contacting an inclined surface of the bank insulating film. However, Yun teaches an organic light emitting diode display device including a touch sensor, wherein the touch sensor comprises a plurality of bridge electrodes and a plurality of bridge electrodes, wherein the concave portion of the corresponding touch electrode includes an upper inclined surface portion contacting an inclined surface of the planarization film, and a lower inclined surface portion contacting an inclined surface of the bank insulating film (Figs. 1-2, 5, an organic light emitting diode display device including “a touch sensor 140”, wherein the touch sensor comprises “a plurality of touch electrodes 152e/154e” and “a plurality of bridge electrodes 152b/154b”, wherein a concave portion of the corresponding touch electrode 154e includes an upper inclined surface portion contacting “an inclined surface of a planarization film 168b”, and a lower inclined surface portion contacting “an inclined surface of a bank insulating film 168a”; ¶0061-0069). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Takahashi, and Song to implement a planarization film on the bank insulating film, such that the concave portion of the touch electrode includes an upper inclined surface portion contacting an inclined surface of the planarization film, and a lower inclined surface portion contacting an inclined surface of the bank insulating film as taught by Yun. The motivation would have been in order to prevent the generation of spots in the event of degeneration of the organic touch dielectric film and prevent damage to the organic touch dielectric film (Yun: ¶0008). 

Response to Arguments
Applicant’s arguments on May 13, 2022 have been considered but are moot in view of new ground rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693